In December, 1923, H. S. Welch of Bay County, Florida, died leaving a last will and testament in which he bequeathed all his property real and personal to Valla T. Lash, one of the appellees here. In January, 1926, James A. Welch of Bay County, Florida, a reputed son of the testator, filed his bill to set aside the said will of H. S. Welch upon the ground of undue influence, mental incapacity, that the said will was a forgery and that at the time of the execution thereof said James A. Welch was the only surviving heir of H. S. Welch.
On final hearing the chancellor dismissed the bill of complaint and taxed the costs against the complainant. Appeal is taken from the final decree.
The questions raised in this case were fully discussed in Hamilton v. Morgan, 93 Fla. 311, 112 So. R. 80. To discuss them again at this time would serve no useful purpose. The record covers fourteen hundred pages and has at the expenditure of great labor been examined carefully though most of it is irrelevant and immaterial to the issues presented. The finding of the chancellor is amply supported by record and is affirmed on authority of Hamilton v. Morgan, supra.
Affirmed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND BUFORD, J., concur in the opinion and judgment. *Page 1073